Title: From Louisa Catherine Johnson Adams to John Adams, 21 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Philadelphia July 21 1822
				
				My Brother much as usual. The impossibility of hastening the cure of his very painful desease in consequence of this heat affects his spirits very much and makes him fretful and gloomy; ever anticipating evil, and unwilling to enjoy present good—Poor fellow—it is surely very hard to know he would be relieved in a few days, and at the same time to suffer  ly the pain, but the idea which the mind intirely puts into every horrid form, of what he has still to endure In looking back eight years of misery appears nothing because it is past; in looking forward three Months seem an age, and he is often tempted to give up all hope, in the expectation that death will release him ere the terms expired—My efforts to cheer him frequently fail of success; but if I leave him I fear this morbid state will sink him into total debility; and defeat all those d’rs present remedies, which have prevented those violente relapses which so rappidly reduced him while at Washington— Mr & Mrs. C. Ingersol called on us; She has recovered her health in some degree, but looks very ill—He was speaking of your rejoinder, and observed that Mr. Russell had better remove to the West; as that was the only quarter, where he could hide his “diminished head”—He likewise said that he was in the room where Mr. R. was examining the bound book of Letters as Mr. Bayly states it; and that Mr. R while turning over the leaves informed him (Mr. I.—) that an Agent from South America had arrived and was then in the City—more properly from Mexico—He says R. will write again and probably abusively as that is all that is left him—If he should I hope you will not condescend to answer him any more—You stand on an eminence so lofty, that truth needs no further support—She sustains herself in a blaze of eloquence calculated to reach all hearts; addressed to every understanding; rest on your laurels!—and be assured of the approbation of your Country, which is generally and generously expressed—Forgive me my best friend for daring thus to advise you; but I believe it is one of the plots of your enemies to force you to write too much—Few things in this world are calculated long to interest the publick; and a very little too much does great mischief to the best cause—Your old Friend G Pickering said you had gained largely in this affair on the publick; and with him—He was asked if on the next election you would have a unanimous vote in Massts. he turned very abruptly and said, No Sir—Walsh has kept aloof since the last publication—But I believe I mentioned that Hopkinson was delighted with him it—Mrs. Ingersol is a very pretty Woman, and as far I can judge she is intelligent and well educated—There is however something in her eye that repels—You see however I have not corrected my usual propensity of passing judgment at first sight—Poor Lavater little knew the mischief he was to do when I  adopted his system without his skill or his combinations to guide them; but physionomy will ever produce more or less effect, however disinclined we may be to trust it—Pray have my Articles arrived from New Orleans for my brother—Sheep were send round from here in the Packet and he is anxious to hear of their safety—There is much scandal abroad here—Five young Ladies of Respectable families it is said are obliged to go into retirement for sometime; access having been found too easy to their chambers from the Windows—It is likely according to present appearances that the next Census will shew that the encrease is greater than at any former period, as the young people are disinclined too wait for shackles and prove that "Love spreads his wings at sight of human ties". “Love   at the sight of human tiesSpreads his light wings and in a moment flies.”I cannot recollect the words in the first line but you will for they suit the morality of the hour—I feel very anxious concerning you all as the Dyssentery is here very prevalent in almost everywhere—The Physicians possitively forbid Corn and Cucumbers—This is a caution for George—He is young enough to think the gratification of his appetite an object of great importance—But I do not wish him to learn by experience the evils such gratification sometimes brings upon us—Tom Rogers has not been; and I have not returned my visits as I fully expected. St. Anthony being jealous of my attention to any thing but himself—Com Bainbridge looks badly, it is said he has a complaint in his throat which must kill him—The charges of Ariel seem to wear a threatening aspect—He is said to be an adventurer. He pretends he can produce witnesses—
				
					L. C. Adams
				
				
			